Citation Nr: 0924519	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  09-02 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement for bilateral osteoarthritis 
of the knees.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

G. Lindquist, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1952 to 
October 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs, which denied service connection for 
bilateral osteoarthritis of the knees.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following the issuance of the last supplemental statement of 
the case in February 2009, the Veteran submitted a VA form 9 
dated in March 2009 in which he reported that he had been 
treated for knee disabilities at the Bedford VA Medical 
Center (VAMC) in the "early 60s." VA is deemed to have 
constructive possession of certain documents which are 
generated by VA agents or employees.  The records reported by 
the Veteran are not associated with the claims folder.  
Consequently, the Board finds that a remand is necessary to 
obtain those records.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held, 
in part, that VA's duty to notify a claimant seeking to 
reopen a claim included advising the claimant of the evidence 
and information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant. The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Failure to provide this notice is generally 
prejudicial.  Id.

The Veteran was provided a November 2007 VCAA notice letter, 
with regard to his attempt to reopen the claim for service 
connection for bilateral osteoarthritis in the knees, but the 
letter did not clearly explain what elements of service 
connection were found to be insufficient in the prior denial. 
 The Veteran has evidenced no actual knowledge of the bases 
of the prior denial.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The agency of original jurisdiction 
(AOJ) should send to the Veteran a VCAA 
notice that explains what constitutes new 
and material evidence and specifically 
identifies the type of evidence (e.g. 
evidence that a chronic knee disability 
was incurred in or aggravated by service 
or evidence of continued knee symptoms 
post-service) necessary to satisfy the 
elements of the underlying claim which 
were found insufficient in the previous 
final denials, in accordance with Kent, 
supra.

2.  The AOJ should attempt to obtain 
copies of all records pertaining to 
treatment of the Veteran's knee 
disabilities from 1960 to 1970 at the 
Bedford, Massachusetts VAMC.   

3.  If any benefit sought on appeal 
remains denied, a Supplemental Statement 
of the Case (SSOC) should be issued 
before the case is returned to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

